Case 2:15-cr-20382-VAR-MKM ECF No. 204, PageID.3395 Filed 03/28/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,         Case No: 2:15-cr-20382
-v-                                          Honorable Victoria Roberts
D-1 PAUL NICOLETTI,                          Magistrate Judge Elizabeth Stafford

                          Defendant.

 Craig Weier                               Paul J. Stablein
 United States Attorneys Office            Paul Stablein, PLLC
 Assistant United States Attorney          Attorney for Defendant
 211 West Fort Street, Suite 2001          380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                   320
 (313) 226-9678                            Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                     (248) 540-1600
                                           PaulStablein@StableinLaw.com


                           STIPULATION TO
                    EXTEND DATE FOR VOLUNTARY
                SURRENDER TO THE BUREAU OF PRISONS
                     _____________________________

       WHEREAS Mr. Nicoletti has received notice from the Bureau of Prisons to
surrender at FCI Morgantown, Morgantown, WV, on April 1, 2021;
       WHEREAS Mr. Nicoletti underwent left knee arthroscopy with partial medial
meniscectomy and chondroplasty surgery on March 10, 2021, performed by Dr.
Leonardo Cavinatto, and that Mr. Nicoletti will require four to six weeks of physical
therapy;
       IT IS HEREBY STIPULATED AND AGREED by and between the parties
that Mr. Nicoletti’s surrender date be extended to on or after May 3, 2021.
Case 2:15-cr-20382-VAR-MKM ECF No. 204, PageID.3396 Filed 03/28/21 Page 2 of 3




 /s/Craig Weier w/permission PJS       /s/Paul J. Stablein
 Craig Weier                           Paul Stablein
 United States Attorneys Office        Paul Stablein, PLLC
 Assistant United States Attorney      Attorney for Defendant
Case 2:15-cr-20382-VAR-MKM ECF No. 204, PageID.3397 Filed 03/28/21 Page 3 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,          Case No: 2:15-cr-20382
-v-                                           Honorable Victoria Roberts
                                              Magistrate Judge Elizabeth Stafford
D-1 PAUL NICOLETTI,

                          Defendant.

 Craig Weier                                 Paul J. Stablein
 United States Attorneys Office              Paul Stablein, PLLC
 Assistant United States Attorney            Attorney for Defendant
 211 West Fort Street, Suite 2001            380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                     320
 (313) 226-9678                              Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                       (248) 540-1600
                                             PaulStablein@StableinLaw.com


                                       ORDER

       Based on the parties’ stipulation, the Court extends Mr. Nicoletti’s voluntary

surrender date to on or after May 3, 2021.

       ORDERED.

                                       s/ Victoria A. Roberts
                                       The Honorable Victoria Roberts
                                       United States District Court Judge
Entered: 3/28/2021
